Hinton, J.,
dissenting, said:
I am of the opinion that the indictment, although inartificially drawn, is an indictment under sec. 3888 of the Code of 1887, and, so regarding it, that the crime imputed to the prisoner is fully established. And I am further of opinion that if it be regarded as an indictment under sec. 3669, that the prisoner should not be discharged, but be held to await an indictment to be preferred under sec. 3888 of said Code. See Hush’s *231case, 1 Hill; Stabler’s case, 95 Penn. St., 318. The acquittal of one offence does not operate, as a bar to a prosecution for another and distinct substantive offence. I am, therefore, constrained to dissent front the opinion of the majority of the court. See Page v. Commonwealth, 26 Gratt.
Judgment reversed.